Case 2:17-cv-00093-EK-RER Document 64 Filed 01/18/21 Page 1 of 4 PageID #: 642




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


JENNIFER HASEMANN and DEBBIE HOTH,
individually and on behalf of all others similarly
situated,                                            Civil Action No. 1:15-cv-02995-EK-RER

                         Plaintiffs,

            v.

 GERBER PRODUCTS CO.,

                         Defendant.




JEREMY GREENE and CETARIA
WILKERSON, individually and on behalf of all
others similarly situated,                           Civil Action No. 1:16-cv-1153-EK-RER

                         Plaintiffs,

            v.

 GERBER PRODUCTS CO.,

                         Defendant.




WENDY MANEMEIT, individually and on
behalf of all others similarly situated,
                                                     Civil Action No. 2:17-cv-00093-EK-RER
                         Plaintiffs,

            v.

 GERBER PRODUCTS CO.,

                         Defendant.
Case 2:17-cv-00093-EK-RER Document 64 Filed 01/18/21 Page 2 of 4 PageID #: 643



     STATUS REPORT AND STIPULATION REGARDING THE CURRENT CASE
                         SCHEDULING ORDER

               WHEREAS Plaintiffs and Gerber Products Company (d/b/a Nestlé Nutrition,

Nestlé Infant Nutrition, or Nestlé Nutrition North America) (collectively the “Parties”) have met

and conferred regarding the effect of the coronavirus pandemic on this case and its schedule; and

whereas the parties agree that the case should now proceed again, after having agreed to suspend

the schedule four times before, due to pandemic-related concerns (on April 3, 2020; April 29,

2020; July 2, 2020; and September 8, 2020);

               WHEREAS the current (but suspended) Scheduling Order provides that the

depositions of the five merits experts in this case were supposed to have occurred on or before

April 17, 2020;

               WHEREAS there have been twelve prior extensions of various case deadlines in

this matter, which this Court has granted in orders dated September 8, 2020; July 2, 2020; April

29, 2020; April 3, 2020; November 1, 2019; April 16, 2019; December 11, 2018; October 9,

2018; March 26, 2018; February 8, 2017; October 11, 2016; and June 29, 2016;

               WHEREAS, on September 8, 2020, the Parties requested and the Court entered

an Order suspending all dates in the Scheduling Order through January 8, 2021, and requiring the

Parties to provide the Court with a Status Report on January 18, 2021, regarding what next steps

they believed were warranted with respect to an Amended Consolidated Scheduling Order, or

whether they believed a continued stay of dates was still appropriate;

               WHEREAS the Parties have met and conferred regarding the effect of the

coronavirus pandemic on the current schedule and agree that the cases can proceed;

               WHEREAS the previous four stays have affected the following deadlines, which

remained in place during the stays:

                                                2
Case 2:17-cv-00093-EK-RER Document 64 Filed 01/18/21 Page 3 of 4 PageID #: 644




               a) April 17, 2020: depositions of affirmative expert witnesses;

               b) May 6, 2020: submission of rebuttal expert witness reports;

               c) June 10, 2020: depositions of rebuttal expert witnesses;

               d) June 17, 2020: close of expert discovery; and

               e) June 24, 2020: service of pre-motion letters regarding proposed dispositive
                  motions.

               IT IS HEREBY STIPULATED AND AGREED between and among the

Parties, by and through their undersigned counsel, that:

               1.     Plaintiffs’ cases can proceed again, and

               2.     the Parties propose the following Amended Scheduling Order:

                      a) May 18, 2021: depositions of affirmative expert witnesses;

                      b) June 18, 2021: submission of rebuttal expert witness reports;

                      c) July 30, 2021: depositions of rebuttal expert witnesses;

                      d) August 6, 2021: close of expert discovery; and

                      e) August 13, 2021: service of pre-motion letters regarding proposed
                         dispositive motions.

Dated: New York, New York
       January 18, 2021


On Behalf of Plaintiffs:                            On Behalf of Defendant:

TAUS CEBULASH & LANDAU LLP                          KELLEY DRYE & WARREN LLP

By: /s/ Miles Greaves                               By:      /s/ Jaclyn M. Metzinger
    Miles Greaves                                          Jaclyn M. Metzinger
    80 Maiden Lane                                         101 Park Avenue
    New York, New York 10038                               New York, New York 10178
    (212) 931-0704                                         (212) 808-7800
    Attorneys for Plaintiffs                               Attorneys for Defendant


                                                3
Case 2:17-cv-00093-EK-RER Document 64 Filed 01/18/21 Page 4 of 4 PageID #: 645




SO ORDERED: _________________________
              Hon. Eric R. Komitee, U.S.D.J.




                                           4
